DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claim 1 has been canceled, new claims 2 – 12 have been added and claims 2 – 12 are now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 of U.S. Patent No. 10,643,397 in view of Tsurumi (US 2014/0292645). 


Claim 1 of U.S. Patent No. 10,643,397
A virtual reality system, comprising: 
a display interface; 
a camera; 
and a processor, 
the processor configured to accept input to the system to instruct the system to create a virtual 3D object in a real-world environment displayed on the display interface, wherein 
the virtual 3D object is created with reference to at least one external physical object in the real-world environment, said external physical object concurrently displayed with the virtual 3D object by the interface, wherein 
the processor is configured to receive input from a user and modify the virtual 3D object to match one or more attributes of the physical object or another physical object in the real-world environment.
A virtual reality system, comprising: 
a. an electronic 2d interface having a depth sensor, 

the depth sensor allowing a user to provide input to the system to instruct the system to create a virtual 3D object in a real-world environment, wherein 


the virtual 3D object is created with reference to at least one external physical object in the real-world environment, said external physical object concurrently displayed with the virtual 3D object by the interface, wherein 
the virtual 3D object is based on physical artifacts of the external physical object.
Claim 1 of U.S. Patent No. 10,643,397 discloses a depth sensor but fails to disclose a camera. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a depth sensor is a type of a camera, wherein this would have only required a routine skill.
Claim 1 of fails to disclose a processor, the processor configured to accept input to the system and the processor is configured to receive input from a user and modify the virtual 3D object to match one or more attributes of the physical object or another physical object in the real-world environment.
In the same field of endeavor, Tsurumi discloses augmented reality system with display part (160 of fig.1) camera (120 of fig. 1) and a processor (controller 110), wherein the processor is configured to receive input from a user (receive pinch to enlarge gesture of fig. 14 and 16 [0095 – 0099]) and modify the virtual 3D object (object V3 of fig. 16) to match one or more attributes of the physical object or another physical object in the real-world environment (matching the sizing of the real object [0099 – 0106]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claim 1 of U.S. Patent No. 10,643,397 in view of Tsurumi, such that a processor was provided and the processor was configured to receive input from a user and modify the virtual 3D object to match one or more attributes of the physical object or another physical 



Claim 3 (dependent on 2) is similarly rejected over claim 5 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 4 (dependent on 2) is similarly rejected over claim 2 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 5 (dependent on 2) is similarly rejected over claim 3 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 6 (dependent on 2) is similarly rejected over claim 6 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 7 (dependent on 6) is similarly rejected over claim 7 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 8 (dependent on 2) is similarly rejected over claim 8 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 9 (dependent on 2) is similarly rejected over claim 9 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 10 (dependent on 2) is similarly rejected over claim 10 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 11 (dependent on 2) is similarly rejected over claim 11 of U.S. Patent No. 10,643,397 in view of Tsurumi.
Claim 12 (dependent on 2) is similarly rejected over claim 12 of U.S. Patent No. 10,643,397 in view of Tsurumi.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2 – 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623                                                                                                                                                                                                        /DMITRIY BOLOTIN/